Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments have overcome the previous rejections, therefore the previous 101 and 112 rejections are withdrawn.

Examiner's Statement of reason for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method and a system for controlling combination of information submitted to computing systems.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110126290 At

US 20120331567 At

US 20150161210 Al

US 20160315894 At

US 20170083719 At

US 20170177907 Ai

US 20180075138 At

US 20180129822 Al

US 9977920 B2

US 20190156053 At

US 20190197217 Al

US 20190213332 At

US 20200250139 At

US 20200380160 At

US 20210064777 Ai

US 10970414 B1

US 20210117481 Al

US 20210141928 Al


However, none of above cited prior art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 14, 15.  For example, none of the cited prior art teaches or suggest the steps of:
receiving, by a target computing system, an indication of new one or more of the information items to be submitted to a target entity associated with a target computing system, the indication including a hash function for each of the new information items, each of the hash functions producing a hash value for each of the new information items; receiving, by the target computing system, one or more sharing rules of a subject of the new information items, the sharing rules being based on one or more combinations of the information items; retrieving, by the target computing system, an indication of any available items already available to the target computing system which are the same as the new information items of the information items being available to the target computing system, verifying, by the target computing system, a compliance of a combination of the new information items and the available information items with the sharing rules; and controlling, by the target computing system, a receipt of the new information items according to a result of the verifying of the compliance.
In particular, none of the cited prior art teaches a target computing system, new information items to be submitted to a target entity, an indication including a hash function for each new information item, one or more sharing rules of the new information items, the sharing rules based on combinations of the information items, retrieving already available items which are the same as the new information items, verifying a compliance of the sharing rules, and controlling receipt of information based upon the verifying of the compliance.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRIS C WANG/Primary Examiner, Art Unit 2439